Citation Nr: 1206583
Decision Date: 02/22/12	Archive Date: 04/11/12

Citation Nr: 1206583	
Decision Date: 02/22/12    Archive Date: 03/01/12

DOCKET NO.  04-39 336	)	DATE 22 FEB 2012
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a compensable disability rating for malaria.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his friend


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from May 1943 to January 1946.

He appealed to the Board of Veterans' Appeals (Board) from a May 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which, among other things, denied his claim of entitlement to a compensable rating for his service-connected malaria.  

In May 2005, in support of his claim, he testified at a hearing at the RO before a Veterans Law Judge of the Board (Travel Board hearing).

In June 2005, the Board issued a decision denying his claim.  He appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2006 Order, the Court vacated the Board's decision and remanded the claim for further development consistent with instructions in an October 2006 Joint Motion.  So the Board, in turn, in March 2007, remanded the claim for compliance with the instructions in the Joint Motion.  The Board again remanded the claim in March 2008 because there had not been compliance with its prior March 2007 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (where the remand orders of the Board are not complied with, the Board itself commits error as a matter of law when it fails to ensure compliance, and further remand will be mandated).  See also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) and Chest v. Peake, 283 Fed. App. 814 (Fed. Cir. 2008).


After receiving the file back from remand, the Board issued another decision in December 2008 again denying the Veteran's claim.  He died less than a year later, in April 2009, but his surviving spouse was substituted as the appellant in prosecuting his claim for a compensable rating for his malaria to completion.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C.A. § 5121A (West Supp. 2010), substitution in case of death of a claimant who dies on or after October 10, 2008).  See also 76 Fed. Reg. 8, 666-01 (Feb. 15, 2011)(Proposed Rule).  

The appellant-widow appealed the Board's December 2008 decision to the Court.  And in a February 2011 Order, the Court granted a Joint Motion for Partial Remand and returned the file to the Board for compliance with the Board's March 2007 and March 2008 remand directives - in particular, for a medical opinion concerning whether the Veteran's heart disorders were residuals of his malaria.  Consequently, in September 2011 the Board sent the file to a Veterans Health Administration (VHA) medical expert for an advisory opinion.  The Board received a response later in September 2011 to this requested medical expert opinion.  The appellant-widow then was sent a letter in October 2011 informing her that she had 60 days from the date of that letter to submit further evidence or argument, including in response to this medical expert opinion, and that if nothing was received in that time period, the Board would proceed with the readjudication of her appeal.  And inasmuch as additional evidence seemingly had not been received, upon expiration of the 60-day grace period the Board determined the case was again ready for readjudication and proceeded to again deny the claim in January 2012, partly based on this additional medical expert opinion that had been obtained.





FINDINGS OF FACT

1.  On January 10, 2012, the Board issued its most recent decision denying the appellant-widow's claim (as the substituted party) for a compensable disability rating for the Veteran's malaria.  

2.  However, in November 2011, so prior to issuing that January 2012 decision, the Board had received but not associated with the claims file a VA Form 21-22a from the listed attorney appointing himself as the appellant-widow's representative in prosecuting this claim to completion.  

3.  This attorney also requested 60 days to submit additional evidence and argument in response to the September 2011 VHA medical expert opinion.


CONCLUSION OF LAW

The Board's January 10, 2012 decision, denying a compensable disability rating for this deceased Veteran's malaria, is vacated.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2011).


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his/her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2011).

In a recent January 2012 decision, the Board denied the appellant-widow's claim (as the substituted party) for a compensable disability rating for the deceased Veteran's malaria.  However, in November 2011, so prior to issuing that January 2012 decision, the Board had received but not associated with the claims file a VA Form 21-22a from the listed attorney appointing himself as the appellant-widow's representative in prosecuting this claim to completion.  This attorney also requested 60 days to submit additional evidence and argument in response to the September 2011 VHA medical expert opinion.

Accordingly, to prevent prejudicing the appellant, the Board's January 2012 decision denying this claim for a compensable rating for the malaria is being vacated, and a new decision will be entered upon expiration of the 60-day period the Veteran's attorney has requested to submit additional evidence and argument in response to the September 2011 VHA medical expert opinion.

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board is appealable to the Court.  This vacatur is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b).



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


Citation Nr: 1200915	
Decision Date: 01/10/12    Archive Date: 01/20/12

DOCKET NO.  04-39 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a compensable disability rating for malaria.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1943 to January 1946.  He died in April 2009.

This matter initially came before the Board the Veterans' Appeals (Board) from a May 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which, inter alia, denied the Veteran's claim of entitlement to a compensable rating for his service-connected malaria.

In May 2005, the Veteran testified before the undersigned Veterans Law Judge at the RO (Travel Board hearing); a copy of the transcript has been associated with the record.

The Veteran perfected an appeal on this issue to the Board, and in June 2005, the Board denied a compensable rating for his malaria.  The Veteran appealed the June 2005 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2006 Order, the Court vacated the Board's decision and remanded this appeal for further development consistent with instructions in an October 2006 Joint Motion.  In turn, in March 2007, the Board remanded this case for compliance with the instructions in the Joint Remand.  Subsequently, in March 2008, the Board again remanded this case for compliance with instructions in its March 2007 remand and in the October 2006 Joint Remand.  

The Board again denied the Veteran's claim in December 2008.  The Veteran died in April 2009.  His surviving spouse was subsequently substituted as the appellant in his claim for an increased rating for his service-connected malaria.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C.A. § 5121A (West Supp. 2010), substitution in case of death of a claimant who dies on or after October 10, 2008).  See also 76 Fed. Reg. 8,666-01 (Feb. 15, 2011) (Proposed Rule).  

The appellant appealed the December 2008 Board denial of a compensable rating for the Veteran's malaria to the Court in January 2011.  In a February 2011 Order, the Court granted a January 2011 Joint Motion for Partial Remand (Joint Remand) for compliance with the Board's previous March 2007 and March 2008 remands for a VA examination to determine whether the Veteran's heart disorders were residuals of his malaria.  

In September 2011, pursuant to the January 2011 Joint Remand and February 2011 Court Order, the Board forwarded the case to a Veterans Health Administration (VHA) medical expert for an advisory opinion.  The requested opinion was received at the Board in September 2011.  The appellant was sent a letter in October 2011 that informed her that she had sixty days from the date of the letter to submit further evidence or argument, and that if nothing was received in that time period, the Board would proceed with the appeal.  Inasmuch as additional evidence or argument has not been received, the case is now ready for appellate review.

The Board notes that the appellant was previously represented by an attorney, who indicated in November 2011 that he was withdrawing as the appellant's attorney in this matter.        

In April 2010, the appellant submitted a statement indicating that the Veteran had died in April 2009 and that she wished to file an informal claim for dependency and indemnity compensation (DIC) benefits.  This issue has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

There is no evidence of active malaria disease, of any functional disability from past malaria, or of any residuals of malaria.


CONCLUSION OF LAW

The criteria for a compensable disability rating for malaria have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.159, 3.321, 4.1-4.7, 4.21, 4.88b, Diagnostic Code 6304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of VCAA letters from the RO to the Veteran and appellant dated in April 2004, June 2007, and March 2008.  These letters effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a)
and 38 C.F.R. § 3.159(b) by (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claim, (2) informing the Veteran about the information and evidence the VA would seek to provide, and (3) informing the Veteran about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Moreover, in two VCAA letters dated in June 2007 and March 2008, the RO further advised the Veteran that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, he has received all required notice in this case, such that there is no error in content.

However, the Board acknowledges the RO did not provide VCAA notice pursuant to Dingess, supra, until after the rating decision on appeal; thus, there is a timing error as to the additional VCAA notice.  Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (2007).  In Pelegrini II, the Court held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.  Here, additional VCAA notice, including Dingess notice, was provided in June 2007 and March 2008, after issuance of the initial AOJ decision in April 2004.  However, both the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) and the Court have since further clarified that the VA can provide additional necessary notice subsequent to the initial AOJ adjudication, with a subsequent readjudication of the claim, so that the essential fairness of the adjudication, as a whole, is unaffected because the appellant is still provided a meaningful opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (holding that a statement of the case (SOC) or supplemental SOC (SSOC) can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, after providing VCAA notice in April 2004, followed by subsequent Dingess notice in June 2007 and March 2008, the RO readjudicated the claim in  SSOCs dated in October 2007 and April 2008.  Thus, the timing defect in the notice has been rectified.  In any event, the Veteran has never alleged how any content error prevented him from meaningfully participating in the adjudication of his claims.  As such, the Veteran has not established prejudicial error in the content of VCAA notice.  See Shinseki v. Sanders / Simmons, 129 S. Ct. 1696 (2009).

With regard to the additional notice requirements for increased rating claims, as is the case here, an August 2008 VCAA letter was compliant with Court's decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Specifically, this letter advised the Veteran of the evidentiary and legal criteria necessary to substantiate a higher rating for his service-connected disability.  In any event, the Federal Circuit Court has vacated the Court's previous decision in Vasquez-Flores, concluding that generic notice in response to a claim for an increased rating is all that is required.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).  Nevertheless, overall, the Board is satisfied that the RO provided both generic and specific VCAA notice as to the increased rating claim when considering all of the VCAA letters provided.  

Finally, a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is satisfied as to compliance with the instructions from its previous remands in March 2007 and March 2008.  Specifically, the RO was instructed to provide the Veteran with VCAA notice as required under Dingess, supra, and Vasquez-Flores, supra; obtain private treatment records pertaining to the Veteran's malaria; and provide him with a VA examination by an appropriate specialist to determine the nature and extent of malaria, determine whether there are any residuals of malaria, including any heart disorders, and describe in detail any residuals of malaria.  The Board finds that the RO has complied with these instructions by providing the Veteran with VCAA notice required under Dingess and Vasquez-Flores; and by requesting that the Veteran provide information concerning any private treatment records in June 2007, with no response from the Veteran.  The Board also finds that the September 2011 VHA medical opinion substantially complies with the Board's March 2007 and March 2008 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  

Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The basis of disability evaluations is the ability of the body as a whole, of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but findings sufficiently characteristic to identify the disease and the resulting disability, and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Court has held that VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  That is, the Board must consider whether there have been times when the Veteran's disability has been more severe than at others.  If so, the Board may "stage" the rating.  The relevant temporal focus for adjudicating the level of disability of an increased-rating claim is from one year before the claim was filed (here, March 2003) until VA makes a final decision on the claim.  See Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  While older evidence is not necessarily irrelevant, it is generally not needed to determine the effective date of an increased rating.  See Francisco, supra.  

The Board now turns to the Veteran's noncompensable disability rating for malaria.  The Veteran's malaria was rated as 10 percent disabling from January 5, 1946, to July 14, 1947.  Since July 14, 1947, it has been rated as noncompensable.  The Veteran's malaria is rated under Diagnostic Code 6304, 38 C.F.R. § 4.88b.  

Under Diagnostic Code 6304, a 100 percent disability rating is warranted when there is an active disease.  The diagnosis of malaria depends on the identification of the malarial parasites in blood smears.  If the Veteran served in an endemic area and presents signs and symptoms compatible with malaria, the diagnosis may be based on clinical grounds alone.  Relapses must be confirmed by the presence of malarial parasites in blood smears.  Thereafter, malaria is to be rated as residuals such as liver or spleen damage under the appropriate system.  38 C.F.R. § 4.88b, Diagnostic Code 6304. 

A review of the record reveals blood tests performed by VA in May 2004, September 2007, and April 2008.  The Veteran also received a blood test from his private physician in October 2004 and February 2005.  None of the blood tests indicated the presence of malarial parasites in blood smears, despite the Veteran's contention that he was diagnosed with malaria by his private physician and that he continued to experience symptoms of malaria, such as chills, fatigue, and cold sweat.  See transcript of Travel Board hearing dated in May 2005.  

The May 2004 VA examination revealed anemia.  The impression at the time was history of malaria in the past and history of nicotine abuse.  Additionally, a May 2004 note from D. Condo, M.D., and D. D. Simone, M.D., indicated that the Veteran was under these physicians' care for hypertension, diabetes mellitus, anemia, coronary artery disease, and high cholesterol.  

Another VA examination was provided in September 2007.  The examination report documented complaints of continued symptoms of cold sweats, particularly at nighttime, and chills that were chronic, but intermittent.  The cold sweat symptoms occurred once or twice a week, lasting for a couple of minutes and resolving spontaneously.  The Veteran also described chronic fatigue that was usually exacerbated after exertion and that occurred two or three times a week.  He denied additional hospitalizations for malaria following his initial diagnosis during service.  He also denied taking any medication for malaria at the time of the examination.  A complete blood count (CBC) and malaria smear found no malarial forms present.  The diagnosis was malaria as described with residuals.  There was no active malaria.  

A VA examination in April 2008 indicated no evidence of active malaria or any residuals of malaria.  During this examination, the Veteran also reported that the severity of his symptoms had stayed the same since the September 2007 VA examination, and that he had received no treatment for malaria since discharge from service.  Three sets of malaria smears were completed, none of which showed any evidence of active malaria.  The diagnosis was malaria in the past, with no evidence of active malaria, functional disability from past malaria, or residuals of malaria.  The April 2008 VA examiner further emphasized that the symptoms of chills, fatigue, and sweats experienced by the Veteran were unlikely to be related to malaria.  See VA examination report dated in April 2008.  

In April 2009, the Veteran died of critical aortic stenosis, coronary artery disease, chronic renal disease, and diabetes mellitus.  

A recent VHA medical opinion dated in September 2011 indicated that there is no established link in the medical literature between a remote history of malaria and the subsequent development of either coronary artery disease or aortic stenosis.  Therefore, it is not likely that any heart disorders or diseases the Veteran had at his death were proximately due to or the result of his service-connected malaria.  Furthermore, the medical advisor opined that the Veteran's heart disorders were not aggravated by his service-connected malaria.  He indicated that anemia can exacerbate myocardial ischemia due to coronary artery disease and aortic stenosis, and that active malaria, as documented by a positive peripheral blood smear, can cause anemia.  However, in this Veteran's case, there was no evidence of active malaria as proven by repeatedly negative peripheral blood smears.  Therefore, his anemia was not due to active malaria.  Furthermore, there is no evidence in the medical literature that either a remote past history of malaria or active malaria accelerates the course of coronary artery disease or aortic stenosis.

Accordingly, in the absence of active disease or any residual disability, such as liver or spleen damage, the Board finds that the preponderance of the evidence is against a compensable disability rating for malaria.  38 C.F.R. § 4.3.   

The Board adds that there has never been an occasion since the effective date of his award when the Veteran's malaria exceeded the current rating assigned by the RO.  Thus, there is no basis for "staging" of this rating.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

Finally, although it is possible to assign an extra-schedular evaluation, the Board finds no reason to refer the case to the Compensation and Pension Service to consider whether it is warranted.  An extra-schedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) may be assigned when there is evidence of exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, to suggest that the Veteran is not adequately compensated by the regular Rating Schedule.  See VAOPGCPREC 6-96.  In this case, there has been no evidence of any hospitalization associated with the disability in question.  In fact, prior to his death, the Veteran was receiving no treatment for his disability.  In addition, there is no evidence that the Veteran's disability interfered with his ability to work.  See, too, 38 C.F.R. § 4.1 (indicating that, generally, the degrees of disability specified [in the Rating Schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability).  


ORDER

A compensable disability rating for malaria is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


